 WEST SPRINGFIELD NURSING HOMEWest Springfield Nursing Home and District 1199,Mass., National Union of Hospital & Health CareEmployees, RWDSU/AFL-CIO. Case I-CA-12477September 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 21, 1977, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order.The Administrative Law Judge concluded thatRespondent terminated employee Muriel Ardizoni inviolation of Section 8(a)(3) and (1) of the Act. Weagree with this conclusion for the reasons stated bythe Administrative Law Judge and for the additionalreasons set forth below.The record establishes, as the Administrative LawJudge found, that Ardizoni was a leading unionadherent and that Respondent was well aware of heractivities on behalf of the Union. The record furthersupports the Administrative Law Judge's finding thatRespondent was strongly opposed to unionization ofits employees. Although Respondent asserts thatArdizoni was terminated pursuant to its parentcorporation's policy of replacing licensed practicalnurses with registered nurses at certain of itsfacilities, we agree with the Administrative LawJudge that the record does not support this conten-tion and that her termination for such assertedreason was pretextual. Thus, although it is establish-ed that Respondent had announced its replacementpolicy, there is no evidence that the policy was to beimplemented by laying off employees and, indeed,Respondent's director of nursing testified that it washer understanding that the policy was to be effectuat-ed by attrition. Furthermore, Respondent offers nocredible explanation for its sudden decision to lay offArdizoni, the one remaining LPN on the day shift inNovember 1976, while retaining several LPNs on the232 NLRB No. 81night shift, particularly inasmuch as the day shift wasshorthanded at the time and there was apparently aweek's lapse between Ardizoni's termination and herreplacement by a registered nurse. Finally, Respon-dent asserts that an LPN at another nursing homewas laid off pursuant to the replacement policy.However, the record establishes, as the Administra-tive Law Judge found, that in that case the decisionto terminate the employee was made after consulta-tion with the director of nursing and was actuallymotivated by the employee's poor work performancerather than by the need to implement the replace-ment policy. In Ardizoni's case, however, the directorof nursing was not consulted and it is undisputedthat Ardizoni was the most senior LPN at Respon-dent and was a competent employee. In thesecircumstances, we find that Ardizoni's union activi-ties, and not Respondent's policy of replacing LPNswith registered nurses, was the real cause of hertermination. Accordingly, we conclude that Ardizo-ni's termination violated Section 8(aX 1) and (3) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, West SpringfieldNursing Home, West Springfield, Massachusetts, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent has moved for a hearing de novo on grounds that theAdministrative Law Judge abandoned his judicial role and assumed the roleof prosecutor. After a careful review of the entire record, we are satisfiedthat this allegation is without merit. While the Administrative Law Judgeengaged in extensive questioning of witnesses, we do not find that hisquestioning was directed toward reaching a predetermined result. It is wellsettled that the Administrative Law Judge has the right to examine andcross-examine witnesses in order to fully develop, clarify, and understandthe facts. Army Aviation Center Federal Credit Union 216 NLRB 435 (1975);Grove Manufacturing Company, 196 NLRB 280 (1972): see Sec. 102.35.Board Rules and Regulations, Series 8, as amended, and 5 U.S.C. § 556(d).We therefore deny Respondent's motion.2 In accordance with our decision in Florida Steel Corporatrion 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25, 1977. in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Upon acharge filed by District 1199, Mass., National Union ofHospital & Health Care Employees, RWDSU/AFL-CIO,herein the Union, a complaint issued by the GeneralCounsel, and an answer filed by West Springfield NursingHome, herein the Respondent Home, the Home, orRespondent, a hearing was held on May 4, 1977, inSpringfield, Massachusetts.Upon the entire record in the case, including myobservation of the demeanor of witnesses and uponconsideration of briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation, operates anursing home in West Springfield, Massachusetts. It is anemployer within the meaning of Section 2(6) and (7) of theNational Labor Relations Act, as amended.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThis case involves the termination of Muriel Ardizoni, alicensed practical nurse (LPN). Respondent Home, whereMrs. Ardizoni was employed, and three other nursingfacilities' are owned and operated by a corporation ofwhich William J. Cerveny is president. Douglas Madsenwas administrator of the Home at all material times and isnow administrator of the related Ridgeview facility; 2Martha McNamara is director of nursing at RespondentHome; and Marie Romanko, whose office adjoinedMadsen's, was the receptionist and performed officefunctions for the administrator. As director of nursing,Mrs. McNamara administers and directs nursing care atthe Home; in this capacity, she is responsible for hiring,firing, and disciplining nursing personnel.The Union began organizing the Home in May 1976, andit filed representation petitions for three separate bargain-ing units, including a unit of licensed practical nurses. TheUnion lost all three elections held on October 22, 1976, andthe Regional Director certified the election results. Duringthe preelection period, Respondent conducted a campaignof its own, by speeches and letters to employees, andAdministrator Madsen urged the employees to vote againstthe Union. Madsen thus told the employees, among otherthings, that he was "very much against a union coming inhere," that the Union was "both unnecessary and undesir-able," and that having a union "could have a bad effect onI Valley View Nursing Home, Ridgeview Nursing Home, and Eldercareof Springfield, Inc.2 Madsen was administrator of the Eldercare facility in 1971, when heand Cerveny were found by the Board to have participated in unfair laborour patients and reduce the quality of health care [at theHome]."Mrs. Ardizoni was one of the principal organizers inthe union campaign. The first organizational meeting washeld at her residence, as were at least five of approximatelyseven subsequent meetings. She distributed union cards,wore union buttons,3and participated in an informationalpicket line at the Home in August. Contrary to Madsen'stestimony, Romanko credibly testified that she andMadsen viewed the picket line from her office and thatMadsen instructed her to record the names of the employeepickets. Madsen similarly instructed her to take down thenames of employee participants in a union "confrontation"in his office on another occasion. Madsen admittedlymaintained tallies of employees and how he thoughtindividual employees would vote in the election; he furthertestified that he made up these tallies on conjecture on thebasis of information from Romanko, department heads,and others.Although Madsen denied having known that Ardizoniwas active in the Union, Respondent conceded at thehearing that it knew of her active role and Director ofNursing McNamara (who was called as an adverse witness)truthfully testified that "everyone," management included,had been aware that Ardizoni was "very active" in theorganizational campaign.Ardizoni's TerminationAccording to Madsen, President Cerveny instructed himto lay off Ardizoni, and Madsen testified that this layoffwas in implementation of a policy adopted by Respondentto upgrade its services at the Home. Respondent Homeand Valley View Nursing Home are level II (skilled nursingcare) facilities. By memorandum on May 20, 1976, Cervenyhad advised the homes that he believed "we could givebetter patient care in Level II facilities by using onlyR.N.'s. We are presently using L.P.N.'s as charge nursesand assistants to R.N.'s on the day shift. .... Valley ViewNursing Home has hired only R.N.'s in the last severalmonths." Minutes of a meeting attended on September I,1976, by Cerveny and the administrators of the fournursing homes recite that "There was discussion at greatlength concerning L.P.N.'s and good patient care. It wasdecided that no new L.P.N.'s were to be hired for level IIfacilities. [Does not include Eldercare Rest Home orRidgeview Nursing Home level III part.] To give betterpatient care we will be replacing L.P.N.'s with R.N.'s overthe next several months. The L.P.N.'s in a level II Home, itwas felt, were used only as an assistant to a charge R.N.,although we are presently using L.P.N.'s at certain times ascharge nurses. We will attempt to replace them withregistered nurses." And on September 2, Cerveny advisedthe level II homes that "Over the next two months you willbe expected to replace full and part-time licensed practicalnurses with registered nurses. .... If you cannot... youwill have to take whatever time is necessary."practices. Eldercare of Springfiel4 Inc., 197 NLRB 214 (1972). 1 do not relyon that decision in any respect in resolving the present case.I The record does not show whether Ardizoni distributed union cardsand wore union buttons in the Home.606 WEST SPRINGFIELD NURSING HOMERespondent Home had about eight LPNs on three shiftson October 22, 1976, and there were three LPNs, includingArdizoni, on the day shift. Two of the day-shift LPNsresigned on October 22, leaving Ardizoni as the only LPNon that shift and five LPNs on the other two shifts. InNovember, as indicated above, Cerveny instructed Madsento lay off Ardizoni, and Madsen in turn instructed NursingDirector McNamara to notify Ardizoni to such effect andto hire an RN in her place. McNamara was not evenconsulted concerning Ardizoni's layoff; she testified thatthe staff was shorthanded at the time and she was sorry tolay off Ardizoni. Ardizoni had worked under McNamarasince 1969 and had the longest tenure of the LPNs at theHome.Respondent concedes that Ardizoni was a competentLPN with long experience. When notified of her layoff byMcNamara, Ardizoni asked whether she might transfer toanother shift. McNamara said she could not, and McNa-mara testified in explanation that Madsen had said to layoff Ardizoni and not to transfer her to another shift.McNamara also testified that her understanding of theaforementioned policy of replacing LPNs with RNs was,and I find that it was, to be accomplished by attrition andnot by layoffs, and she further testified that she has not laidoff any of the five other LPNs. Mrs. McNamara alsotestified that Respondent has not hired any LPNs sinceApril 1, 1976.Madsen sought to explain Ardizoni's layoff on theground that day shifts have the heaviest loads and thatRespondent decided to eliminate LPNs entirely from dayshifts in level II facilities without waiting for attrition andthat Respondent laid off Ardizoni only because shehappened to be the last remaining LPN on that shift.Madsen also stated that Ardizoni was neither more nor lesscompetent than the other LPNs. Respondent adduced inthis connection the testimony of Margaret Baker, theadministrator of the Valley View Home which, as indicatedabove, is also a level II facility. Mrs. Baker testified that, inimplementation of the replacement policy, she terminatedan LPN on the day shift and replaced her with an RN.Baker and the director of nursing at Valley View togethermade that selection, and Baker testified that in doing sothey considered the comparative abilities of LPNs on allshifts. Baker then testified that they actually removed thatparticular LPN for reasons of "poor performance" as to"leadership," and Baker also testified that, as of thehearing date (May 4, 1977), she still had LPNs on ValleyView's day shift.A week or so after Ardizoni's layoff, McNamara gaveArdizoni an "excellent" letter of recommendation and toldArdizoni that "by reading between the lines" she (McNa-mara) believed Ardizoni had been laid off because of herunion activities. McNamara testified that, although she didnot know with certainty, her personal opinion is thatRespondent did terminate Ardizoni for union reasons.Cerveny did not appear as a witness nor was he claimedto be unavailable.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.ConclusionsRespondent was strongly opposed to the Union and itwas aware of Ardizoni's prominent organizational role.Recapitulation and further discussion are wholly unneces-sary to find, as I do, that Respondent terminated Ardizonibecause of her union activities and for no other reason. Inthe circumstances of this case, no other inference istenable.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By terminating Muriel Ardizoni, Respondent hasviolated Section 8(a)(1) and (3) of the Act.4. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action, including reinstatingArdizoni on the first shift and making her whole, in orderto effectuate the policies of the Act. All backpay computa-tions shall be in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent, West Springfield Nursing Home, WestSpringfield, Massachusetts, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discharging, laying off, or otherwise discriminatingagainst employees for activities in behalf of District 1199,Mass., National Union of Hospital & Health CareEmployees, RWDSU/AFL-CIO.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights asguaranteed by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Muriel Ardizoni reinstatement to her formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to her seniority orother rights and privileges, and make her whole, as set forthin "The Remedy" section, above, for any loss of earningssuffered as a result of the discrimination against her.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this recommend-ed Order.(c) Post at its nursing home in West Springfield,Massachusetts, the attached notice marked "Appendix."5Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed byRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, ' ' 'ing all places where notices to employees are customa .Ayposted. Reasonable steps shall be taken by Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXTo engage in self-organizationTo form, join, or assist unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collectively bargaining orother mutual aid or protectionTo refrain from any and all of these things.WE WILL NOT do anything to interfere with these;ghts.WE WILL NOT discourage membership by ouremployees in District 1199, Mass., National Union ofHospital & Health Care Employees, RWDSU/AFL-CIO, or any other union by laying them off, discharg-ing them, or otherwise discriminating against them inregard to their hire, wages, hours, working conditions,or tenure of employment.WE WILL reinstate Muriel Ardizoni and make herwhole for earnings lost since her termination.All our employees are free to join or assist District 1199or any other union.WEST SPRINGFIELDNOTICE To EMPLOYEES NURSING HOMEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees these rights:608